Citation Nr: 0726658	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the right chest with a 
retained foreign body.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a torn right medial meniscus.

3.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board), in part, by order of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") on 
December 2004, which vacated a May 2004 Board decision as to 
the right knee disabilities at issue and remanded the case 
for additional development.  The issues initially arose from 
a December 2002 rating decision by the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  These matters were remanded for additional 
development in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in March 2002 and May 
2004.  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, in correspondence dated in March 2007, the 
veteran requested that VA treatment records dated in November 
2006, December 2006, and January 2007 be obtained from the 
White River Junction VA Medical Center in support of his 
claims.  The Board also notes that subsequent to the last VA 
orthopedic examination in August 2005 the veteran submitted 
additional statements indicating employment problems due to 
his service-connected disability.  Also, added to the record 
are pertinent treatment reports including a March 2006 
magnetic resonance imaging (MRI) scan.  Therefore, the Board 
finds further development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of all medical care providers, 
VA and non-VA, who treated him for 
matters pertinent to his claims.  After 
he has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  
Appropriate efforts should be taken to 
obtained copies of the VA treatment 
records identified by the veteran in his 
March 2007 correspondence.  All attempts 
to procure records should be documented 
in the file.  If any identified record 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA orthopedic examination, conducted by a 
physician, for an opinion as to the 
current nature and severity of the 
service-connected right knee 
disabilities.  All indicated tests and 
studies, including complete range of 
motion studies, are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A 
determination as to the effect of any 
pain should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  An opinion should 
be provided as to whether the 
disabilities have resulted in a marked 
interference with employment.  If the 
examiner is unable to make such 
determinations, it should be so indicated 
on the record.  

Any opinion offered should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



